323 F.2d 614
Vandy WARREN, Appellant,v.UNITED STATES of America, Appellee.
No. 17810.
United States Court of Appeals District of Columbia Circuit.
Argued September 11, 1963.
Decided September 19, 1963.
Petition for Rehearing En Banc Denied October 31, 1963.

Appeal from the United States District Court for the District of Columbia; Edward A. Tamm, District Judge.
Mr. Richard F. Generelly, Washington, D. C., with whom Messrs. Charles V. Shannon and John T. Ketcham, Washington, D. C. (all appointed by this court) were on the brief, for appellant.
Mr. Anthony A. Lapham, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., and Frank Q. Nebeker, Asst. U. S. Atty., were on the brief, for appellee.
Before EDGERTON, Senior Circuit Judge, and WILBUR K. MILLER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant, indicted for the crime of rape, D.C.Code (1961) § 22-2801, was convicted of the lesser included offense of assault with intent to commit rape and was duly sentenced.


2
Court-appointed counsel has diligently and ably briefed and argued the case, but examination of the record and authorities discloses no error affecting substantial rights.


3
Affirmed.